Citation Nr: 1712931	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must again remand the Veteran's claim.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2015, the Board instructed the AOJ to afford the Veteran with a VA examination addressing his left ankle disability.  The AOJ did not provide the Veteran with the requested examination.  On remand, the Veteran should be provided with a VA examination to address the nature and etiology of his left ankle disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that a copy of the Veteran's service separation document (DD Form 214, Certificate of Release or Discharge from Active Duty) is associated with the Veteran's file.

2.  Then, the Veteran for a VA examination to determine the nature and etiology of his left ankle disability.  After examining the Veteran and reviewing the Veteran's claims file, the examiner should:

a) Describe and diagnose the Veteran's left ankle disability.  

b) Address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left ankle disability:

i) began during or was otherwise caused by his military service, or;

ii) was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected heart disease, left knee disability, or hypertension.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




